Atkinson, J.
A wife instituted an action for divorce. The petition contained prayers for temporary alimony, counsel fees, and custody of minor children. The husband denied the alleged grounds of divorce, and prayed that all of the prayers contained in the original petition be denied, and tnat he be granted a divorce upon grounds alleged in his cross-action, and for the custody of the children. At a preliminary hearing the only evidence adduced was the testimony of the wife, which tended to sustain the allegations of the petition and to deny the material allegations of the cross-action. The judgment allowed specified sums as temporary alimony and counsel fees, and gave to the wife temporary possession of a residence belonging to the husband wherein she resided, and authorized her, until further order of the court, to rent out certain rooms therein. Held, that under the pleadings and the evidence the judge did not abuse his discretion in rendering the judgment.
(a) Inasmuch as the defendant filed a cross-action for divorce and for obtaining the custody of the children, the ruling above stated is not affected by the contention that the wife’s petition was filed before separation.

Judgment affirmed.


All the Justices concu/r.